DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/9/2022 is acknowledged. Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2018/0104687, hereinafter Walton in view of United States Application Publication No. 2010/0270156, hereinafter Srinivasan.
Regarding claims 1 and 2, Walton teaches an electrowetting on dielectric (EWOD) microfluidic device (figure 12) comprising: upper (item 17) and lower (item 16) spaced apart substrates defining a fluid chamber therebetween (item 14); an aperture (where item 23a connects to) for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); a plurality of element electrodes (paragraph [0061]), each of the plurality of element electrodes defining a respective element of the EWOD device (paragraph [0061]); and a fluid input structure (item 19) disposed over the upper substrate (figure 12) and having a fluid well (the upper side of item 19) for receiving fluid from a fluid applicator inserted into the fluid well (intended use MPEP § 2114 (II)), the fluid well communicating with a fluid exit provided in a base of the fluid input structure (the bottom of item 19), the fluid exit being adjacent the aperture (figure 12); wherein the fluid well comprises first (the upper part of item 19), second (the narrower portion in item 19) portions, the first portion of the well forming a reservoir for a filler fluid (figure 12); the second portion of the well being configured to sealingly engage against an outer surface of a fluid applicator when the fluid applicator is inserted into the fluid well (figure 12); wherein the aperture is defined between the upper substrate and the lower substrate (figure 12).
Walton fails to teach the fluid input structure has a third portion and the third portion of the well communicating with the fluid exit and having a diameter at an interface between the third portion and the 
Srinivasan teaches an electrowetting device and fluid input structure (Srinivasan, items 1320 and 1122) which has three portions (Srinivasan, items 1318, 1314 and 1126) where the third portion of the well communicating with the fluid exit and having a diameter (Srinivasan, item D1) at an interface between the third portion and the second portion that is greater (Srinivasan, figure 12) than a diameter (Srinivasan, item D2) of the second portion at the interface between the third portion and the second portion so that the dispensing results can be controlled (Srinivasan, paragraph [0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third portion to the fluid input structure of Walton with the third portion having a greater diameter than the second portion because it would allow for the dispensing results to be controlled (Srinivasan, paragraph [0148]).
Regarding claims 1 and 3, Walton teaches an electrowetting on dielectric (EWOD) microfluidic device (figure 6a) comprising: upper (item 17) and lower (item 16) spaced apart substrates defining a fluid chamber therebetween (item 14); an aperture (where item 19 connects to) for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); a plurality of element electrodes (paragraph [0061]), each of the plurality of element electrodes defining a respective element of the EWOD device (paragraph [0061]); and a fluid input structure (item 19) disposed over the upper substrate (figure 12) and having a fluid well (the upper side of item 19) for receiving fluid from a fluid applicator inserted into the fluid well (intended use MPEP § 2114 (II)), the fluid well communicating with a fluid exit provided in a base of the fluid input structure (the bottom of item 19), the fluid exit being adjacent the aperture (figure 6a); wherein the fluid well comprises first (the upper part of item 19), second (the narrower portion in item 19) portions, the first portion of the well forming a reservoir for a filler fluid (figure 6a); the second portion of the well being configured to sealingly engage against an outer surface of a fluid applicator when the fluid applicator is inserted into the fluid well (figure 12); wherein the aperture is defined in the upper substrate (figure 6a).
Walton fails to teach the fluid input structure has a third portion and the third portion of the well communicating with the fluid exit and having a diameter at an interface between the third portion and the 
Srinivasan teaches an electrowetting device and fluid input structure (Srinivasan, items 1320 and 1122) which has three portions (Srinivasan, items 1318, 1314 and 1126) where the third portion of the well communicating with the fluid exit and having a diameter (Srinivasan, item D1) at an interface between the third portion and the second portion that is greater (Srinivasan, figure 12) than a diameter (Srinivasan, item D2) of the second portion at the interface between the third portion and the second portion so that the dispensing results can be controlled (Srinivasan, paragraph [0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third portion to the fluid input structure of Walton with the third portion having a greater diameter than the second portion because it would allow for the dispensing results to be controlled (Srinivasan, paragraph [0148]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Walton and Srinivasan and the apparatus of modified Walton is capable of having the end of the fluid application spaced from the upper and lower substrates. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walton (see MPEP §2114).
Regarding claim 5, Walton teaches wherein the fluid input structure extends around a periphery of the upper substrate (figure 12a).
Regarding claim 6, Walton teaches and comprising a plurality of apertures (figure 3) for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); wherein the fluid input structure comprises a plurality of fluid wells, each of the plurality of fluid wells being associated with a respective aperture (figure 3).
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Walton and Srinivasan and the apparatus of modified Walton is capable of having preventing further movement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796